LOAN FORGIVEN AND GENERAL RELEASE AGREEMENT

 

Bojana Banjac, on behalf of herself, as well as on behalf of her heirs, personal
representatives and assigns and each of them, for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, does hereby forgive that certain loan in
an amount of $6,623 loaned to BLUE FASHION CORP. (the “Company”) as of July 4,
2014 and further remise, release and forever discharge the Company and its past
and present officers, directors, employees, agents, subsidiaries, divisions,
predecessors, successors and assigns (collectively, “Company Releasees”), of and
from any and all manner of actions, causes of action, suits, debts, accounts,
bonds, covenants, agreements, understandings, contracts, controversies,
judgments, damages, claims, liabilities, and demands of any kind or nature
whatsoever, whether such be presently known or unknown or suspected or
unsuspected, whether in law or in equity (“Claims”) which against the Company
Releasees or any of its past or present officers, directors, employees, agents,
subsidiaries, affiliates, divisions, predecessors, successors or assigns ever
had, now have, claimed to have had, now claim to have, or hereafter can, shall
or may claim to have for or by reason of any cause, matter or thing whatsoever,
from the beginning of the world to the date of the execution of this Loan
Forgiven and General Release Agreement, for any Claims arising out of, relating
to, or based upon the Loan.

 

The undersigned hereby declare and warrant that the terms of this Loan Forgiven
and General Release Agreement have been completely read; that there are no other
written or oral understandings or agreements, directly or indirectly connected
with this Loan Forgiven and General Release Agreement, other than those
expressly contained herein; that the terms of this Loan Forgiven and General
Release Agreement are fully understood and voluntarily accepted for the purpose
of making a full and final settlement of any and all Claims related to the Loan.

 

This Loan Forgiven and General Release Agreement shall be governed by and
construed in accordance with the laws of the United States. This Loan Forgiven
and General Release Agreement may be executed in counterparts, each of which
shall be deemed to be an original hereof.

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have duly
executed this Mutual General Release effective as of this July 4, 2014.

 

Lender Name: Bojana Banjac   Sign: /s/ Bojana Banjac   Borrower: Blue Fashion
Corp.   Sign: /s/ Bojana Banjac Name, Title: Bojana Banjac, President

 



 

 

